Van Deren, J.
¶63 (dissenting) — Washington State’s privacy act, chapter 9.73 RCW, “is considered one of the most restrictive in the nation.” State v. Townsend, 147 Wn.2d 666, 672, 57 P.3d 255 (2002). Here, the trial court concluded and the majority holds that Kipp’s conversation with Joseph T. was not “private” within the act’s meaning. But our Supreme Court has held that the term “private” within the act means “ ‘belonging to one’s self... secret... intended only for the persons involved ([in] a conversation) ... holding a confidential relationship to something... a secret message: a private communication ... secretly: not open or in public.’ ” State v. Christensen, 153 Wn.2d 186, 192-93, 102 P.3d 789 (2004) (emphasis added) (most alterations in original) (internal quotation marks omitted) (quoting Townsend, 147 Wn.2d at 673).
¶64 If a conversation between two family members— after clearing the room in a private residence in order to speak alone — about an incriminating matter does not fall within the act’s scope, I fail to see how our highly restrictive privacy act provides any meaningful protection to the privacy rights of Washington’s citizens. Accordingly, I respectfully dissent.
I. Standard of Review
¶65 “Generally, the question of whether a particular communication is private is a question of fact, but may be decided as a question of law where the facts are undis*37puted.” Christensen, 153 Wn.2d at 192. We review questions of law de novo. State v. Jim, 173 Wn.2d 672, 678, 273 P.3d 434 (2012).
¶66 Here, as the majority observes, the trial court accepted the facts as presented by Kipp’s counsel but, nonetheless, based on those facts, concluded that the conversation was not private. Majority at 23, 27-28. In other words, the trial court found no disputed facts and decided the issue as a matter of law, which we should review de novo. The majority argues, however, that we should abandon this “oft-cited” standard of review. Majority at 23. Although the majority makes interesting observations regarding the standard’s origins, I would decline to abandon it in the absence of clear direction from our Supreme Court that Christensen and numerous other criminal cases employed an erroneous standard of review.
¶67 Furthermore, the procedural posture of this case supports de novo review. “[Wlhere competing documentary evidence must be weighed and issues of credibility resolved, the substantial evidence standard is appropriate.” Dolan v. King County, 172 Wn.2d 299, 310, 258 P.3d 20 (2011). In contrast,
“where . . . the trial court has not seen nor heard testimony requiring it to assess the credibility or competency of witnesses, and to weigh the evidence, nor reconcile conflicting evidence, then on appeal a court of review stands in the same position as the trial court in looking at the facts of the case and should review the record de novo.”
Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 252, 884 P.2d 592 (1994) (quoting Smith v. Skagit County, 75 Wn.2d 715, 718, 453 P.2d 832 (1969)); see also Dolan, 172 Wn.2d at 310. Here, instead of electing to conduct a full suppression hearing, which might have included conflicting live testimony and credibility determinations, the trial court accepted the facts as represented by Kipp and his counsel. In other words, the trial court made no credibility or other determinations for which its first*38hand observation of the proceedings better positioned it to make. Accordingly, the same facts that were before the trial court at the suppression hearing are before us now. Simply because the trial court chose to ignore many of those facts it purported to accept in making its findings does not mean we should now turn a blind eye to them.
¶68 Likewise, the same issue before the trial court is before us now: whether, as a matter of law, these undisputed facts indicated that the conversation was “private” within the privacy act’s meaning. In the absence of disputed facts, all that remains for review is this question of law for which we are equally positioned to review as the trial court, requiring de novo review. See Christensen, 153 Wn.2d at 192; State v. Byers, 85 Wn.2d 783, 786, 539 P.2d 833 (1975) (“where the facts are undisputed, a determination of the presence or absence of probable cause to stop or arrest becomes a question of law, the judicial determination of which becomes a conclusion of law”). Accordingly, I would adhere to the Christensen court’s standard of review and review de novo the trial court’s conclusion that the conversation was not private.
II. “Private” under the Privacy Act
¶69 Our courts have further held that “[a] communication is private (1) when parties manifest a subjective intention that it be private and (2) where that expectation is reasonable.” Christensen, 153 Wn.2d at 193. In evaluating whether an expectation of privacy was reasonable, we consider (1) the communication’s duration and subject matter, (2) the communication’s location and the presence or potential presence of third parties, and (3) the nonconsenting party’s role and his relationship to the consenting party. Lewis v. Dep’t of Licensing, 157 Wn.2d 446, 459, 139 P.3d 1078 (2006). No one factor is determinative because the privacy analysis turns on “the facts and circumstances of each case.” State v. Clark, 129 Wn.2d 211, 224, 227, 916 P.2d 384 (1996) (quoting Kadoranian v. Bellingham Police Dep’t, 119 Wn.2d 178, 190, *39829 P.2d 1061 (1992)). In this case, I would hold that as matter of law, these factors compel a conclusion that Kipp’s conversation with Joseph T. was private within the act’s meaning and that the tape recording should have been suppressed.
A. Duration and Subject Matter
¶70 I agree with the trial court’s conclusion that the conversation’s 10-minute duration demonstrates its private nature. But I disagree with its conclusion and the majority’s apparent agreement that under this factor, “a confession of child molestation to the victim’s father ... is not the sort of subject matter that remains private,” thus vitiating the application of our state’s privacy act. Majority at 27. Although it may be that the content of such a confession is not likely to remain private, it is certainly not reasonable to attribute intent to the perpetrator to make such a confession public or to allow it to be recorded and used against him in criminal proceedings.
¶71 Instead of focusing on the conversation’s subject matter and the subjective intent of the nonconsenting party, the majority’s reasoning focuses on the third factor— Kipp’s role in the conversation and his relationship to Joseph T. Furthermore, to the extent that the majority’s conclusion creates a per se rule that “a confession of child molestation” or any other crime is not subject to a reasonable expectation of privacy, it is erroneous.
¶72 With respect to the subject matter of communications, our Supreme Court observed that it has generally held “inconsequential, nonincriminating” conversations “lack[ ] the expectation of privacy necessary to trigger the privacy act.” State v. Faford, 128 Wn.2d 476, 484-85, 910 P.2d 447 (1996) (emphasis added). For example, in Kadoranian, the court held that a party’s recorded statement conveying “general information” that her father was not home was inconsequential, nonincriminating, not “the kind of communication that the privacy act protects.” 119 Wn.2d 190-91. *40Even when our Supreme Court has held that incriminating recorded conversations were not private, it observed that the recorded conversations were “routine conversations” concerning “routine illegal drug sales” and, thus, “were essentially the same conversations that the defendants might have had with a great many other strangers who approached asking for cocaine.” Clark, 129 Wn.2d at 227-28.
¶73 Thus, it follows that a defendant’s nonroutine, incriminating statements are a type of conversation that the privacy act protects. Accord State v. Babcock, 168 Wn. App. 598, 606, 279 P.3d 890 (2012) (defendant’s conversation about hiring a hit man “covered a serious matter not normally intended to be public” and was subject to reasonable expectation of privacy). Here, Kipp incriminated himself in discussing molestation of Joseph T.’s daughters, a type of conversation certainly not involving routine subject matter or matters normally intended to be public. I would hold that the conversation’s subject matter demonstrates both Kipp’s subjective intent and his reasonable expectation of privacy9 concerning the conversation that Joseph T. surreptitiously recorded.
B. Location and Presence of Third Parties
¶74 Likewise, Kipp’s subjective intent and reasonable expectation of the conversation’s privacy is demonstrated by its location: a private home. Private homes are “normally *41afforded maximum privacy protection.” Clark, 129 Wn.2d at 226. Yet the trial court and the majority find dispositive the generalization that kitchens are “common area[s]” with increased potential for the presence of third parties. Majority at 27. Because this generalization resembles a per se rule contrary to the required case-by-case analysis of privacy act claims and is divorced from the specific facts of this case, I disagree. See Faford, 128 Wn.2d at 484 (privacy act analysis calls for case-by-case factual analysis, not per se rules).
¶75 In this case, the scant facts adduced by the trial court demonstrate Kipp’s subjective intent and reasonable expectation that the conversation in the house’s kitchen was private. The conversation was held in one room of a private residence. In a private residence, unlike a public meeting place such as a street or café that is potentially occupied by numerous unknown passersby, one ordinarily and reasonably expects the presence of only a limited class of other people, such as family members and guests. Here, in fact, one such family member, Joseph T.’s son, left the kitchen so that only Kipp and Joseph T. were there to converse. And there was no evidence at the suppression hearing that anyone else was in the residence who they expected to or who might intrude on or overhear their conversation. These facts demonstrate Kipp’s reasonable expectation of the conversation’s privacy.
C. Kipp’s Role and Relationship to Joseph T.
¶76 Kipp’s reasonable privacy expectations are also demonstrated by his role in the conversation and his relationship to Joseph T. In evaluating this factor, Washington courts have repeatedly held that “[t]he nonconsenting party’s apparent willingness to impart the information to an unidentified stranger evidences the non-private nature of the conversation.” Clark, 129 Wn.2d at 226-27; see also Kadoranian, 119 Wn.2d at 190.
¶77 But here, Joseph T. was Kipp’s brother-in-law and, thus, a familiar family member, not a stranger. The trial *42court and the majority reason that this relationship was irrelevant, as Joseph T. and Kipp were speaking “ ‘as father of a daughter and the accused molester.’ ” Majority at 27 (quoting 1 Report of Proceedings (RP) at 64). But the majority’s focus on Kipp’s role as “the accused” eviscerates the privacy act’s protections for any person accused of a crime who speaks to a relative of a crime victim or any other person. Under this rationale, being suspected of or accused of a crime would always weigh against any accused person who makes an incriminating statement, yet incriminating statements are the very type of communications usually triggering the privacy act’s protections. See Faford, 128 Wn.2d at 484-85; Kadoranian, 119 Wn.2d at 190-91; Babcock, 168 Wn. App. at 608. Moreover, such an interpretation of the privacy act encourages relatives of crime victims to surreptitiously record conversations with those they suspect of the crime, hoping to capture an incriminating statement from an unsuspecting, nonconsenting person, contrary to the act’s intent.
D. Other Factor Considered by Trial Court
¶78 The trial court also reasoned that Kipp’s offer to have another private meeting with Joseph T. “tip[ped]” the analysis against Kipp because it demonstrated Kipp’s subjective belief that the surreptitiously recorded conversation was not private. RP at 64. But the trial court’s reasoning is flawed. To me, Kipp’s comment demonstrates only that he desired a subsequent private conversation. It more clearly demonstrates Kipp’s desire to continue to handle the matter privately.
¶79 I would hold that the facts before the trial court at the suppression hearing demonstrate Kipp’s subjective intent and reasonable expectation of privacy sufficient to trigger the privacy act’s protections. He engaged in a conversation with Joseph T., a family member, in one room of a private residence after the only known third party left the room for the purpose of leaving Kipp and Joseph T. *43alone. After the other person left them alone, Joseph T. confronted Kipp with accusations of crimes against his daughters while secretly recording the conversation. Kipp then admitted to the criminal conduct while being secretly recorded and later asked for a further private meeting with Joseph T.
¶80 A clearer case for application of the privacy act can hardly be stated. Any other interpretation of these facts leaves all Washington citizens vulnerable to the surreptitious recording of incriminating and nonincriminating conversations with a familiar party in a private home, as though the act did not exist.
¶81 Because I would hold that the conversation was private, I would suppress the nonconsensual recording. Thus, I dissent from the majority’s holding that this was not a private conversation protected by our privacy act and that the secret recording was admissible against Kipp at trial.
Review granted at 176 Wn.2d 1024 (2013).

 I recognize that we normally consider the subjective intent and reasonable privacy expectations of all parties to a communication, as opposed to considering only the defendant’s expectations. See Christensen, 153 Wn.2d at 193. But our Supreme Court has indicated that the pertinent analysis under the privacy act focuses on the intent and reasonable privacy expectations of a nonconsenting participant in the recording. See Christensen, 153 Wn.2d at 194 (“Furthermore, since it is Christensen’s expectation of privacy with which we are concerned,. . . it cannot reasonably be said that Christensen’s expectation was similarly lowered.”); Townsend, 147 Wn.2d at 674 (analyzing only defendant’s subjective intention and reasonable expectation that communications were private). Without doubt, the person who surreptitiously records a conversation does not intend for the conversation to remain private. Thus, I focus only on Kipp’s subjective intent and reasonable expectations regarding privacy.